 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7   U.S. BANK NATIONAL ASSOCIATION AS                       Case No. 2:17-cv-01899-RFB-CWH
     TRUSTEE FOR CREDIT SUISSE FIRST
 8   BOSTON MORTGAGE SECRUITIES CORP.,                                  AMENDED ORDER
     CSMC MORTGAGE-BACKED PASS-
 9   THROUGH CERTIFICATES, SERIES 2006-7,
10                                              Plaintiff,
11           v.
12   SFR INVESTMENTS POOL 1, LLC,
     SOUTHERN HIGHLANDS COMMUNITY
13   ASSOCIATION, ALESSI & KOENIG, LLC
14                                          Defendants.
15
            Plaintiff U.S. Bank National Association opened this case by filing a complaint on July 11,
16
     2017. Plaintiff filed a certificate of cash deposit of $500 pursuant to NRS 18.130(1) on January
17
     12, 2018. ECF No.21. The Court granted the parties’ stipulation to dismiss the case with prejudice
18
     on April 25, 2019. ECF No. 95, (Order Granting Dismissal). However, the order did not address
19
     the certificate of cash deposit, noticing the Court of Plaintiff’s deposit of $500 in relation to the
20
     security cost bond required under NRS 18.130(1). The Court now corrects its Order to include
21
     instructions regarding the $500 deposit.
22
23
24
25
26
27
28
 1          IT IS ORDERED that the $500 deposit be refunded in accordance with the certificate of
 2   cash deposit, ECF No. 21, to:
 3                   U.S. Bank National Association c/o Snell &Wilmer, LLP
 4                  3883 Howard Hughes Parkway, Suite 1100
 5                   Las Vegas, NV 89169
 6   unless a party objects to this order by no later than 10 days.
 7          DATED: August 20, 2019.
 8
                                                           __________________________________
 9                                                         RICHARD F. BOULWARE, II
                                                           UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -2-
